                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

MICHAEL E. HOOKS                                    §

VS.                                                  §      CIVIL ACTION NO. 1:19-CV-272

MARK L. DAVIS, ET AL.                               §

                    MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Michael E. Hooks, a prisoner confined at the Hardin County Jail, proceeding pro

se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Sheriff Mark L. Davis, Jail

Administrator Scott Delacerda, and a jail employee identified as “Amanda.”

           The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.

           The magistrate judge’s recommendation was based on the plaintiff’s failure to pay the initial

partial filing fee or to show good cause for his failure to pay. The plaintiff’s copy of the report and

recommendation was sent to his last known address at the Hardin County Jail, but the order was
returned to the Court with a notation that it could not be forwarded. A member of the Court staff

called the Hardin County Jail and confirmed that the plaintiff is no longer confined at the jail.

       Eastern District of Texas Local Rule CV-11(d) requires pro se litigants to keep the clerk

advised in writing of their current address. In addition, the order assessing an initial partial filing

fee warned the plaintiff that he was required to notify the Court of any change of address, and that

his failure to update his address could result in the case being dismissed for want of prosecution.

Without a current mailing address, the Court is unable to contact the plaintiff or proceed with this

action. Therefore, the Court finds that the plaintiff’s failure to comply with a Court order and the

Local Rules warrants dismissal without prejudice for want of prosecution.

                                               ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 12) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.




                               SIGNED this 11th day of November, 2019.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge




                                                  2
